DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 13, and 15 have been amended.  Claims 1-5, 7, 8 and 10-24 are pending and under consideration.

The effective filing date for the instant claims remains November 10, 2017, for the reasons set forth in the prior Office action.

Claim 3 is objected to because of the following informalities:  the typographical errors of “inducible T cell costimulatory” and “inducible T cell costimulatory ligand” rather than “inducible T cell costimulator”  and “inducible T cell costimulator ligand”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, and 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant has canceled “m is 0 or 1”; “n is an integer from 12 to 30”; “m is 0 or 1”;  “R2 is selected from the group consisting of NH3, NH2Z, NHZ2 and NZ3” and “b is 1 or 2” in favor of (i) m is 0; or (ii) b is 1; or (iii) n is 18 ; or (iv) R2 is NZ3; or (v) any combination of 2 or more of (i) to (iv).  The recitation of of (i) m is 0; or (ii) b is 1; or (iii) n is 18 ; or (iv) R2 is NZ3; serves to define the scope of m, b, n and R2 only in alternative format.  Given the plain language of the clam, when m is defined as 0, b, n and R2 are undefined.  When b is defined as 1, m, n and 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
The provisional rejection of claims 1-5, 7, 10, 11, 14, 15, 17-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/919,191 (reference application) is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘191 application render obvious the instant claims.  
Claims 1 and 3 of the ‘191 application teaches the same limitations as the instant claims 1 and 23 with the exception that a structure for the radiohalogenated compound has not been defined.  Claims 4 and 5 of the ‘191 application identify the agents capable of stimulating specific immune cells within the tumor microenvironment, required in claim 1 of ‘191, as including the anti-CTLA-4, anti-CD137, anti-CD134, anti-PD-1, anti-PD-L1, anti-KIR, anti-LAG-3 and anti-CD40 antibodies which meet the specific embodiments of instant claims 2-5.  Claim 14 teaches a structure of the radiohalogenated compound which meets the limitations of instant claim 1 wherein R1 is a radioactive halogen isotope.  Claim 15 of the ‘191 application teaches that the radioactive isotopes of the radiohalogenated compound are 123-I, 124-I, 125-I, 131-I or 211-As, which meets the limitations of instant claim 7, section 2.  Claim 16 of the ‘191 application meets the limitations of instant claim 14 because claim 14 of ‘191 is not variant with respect to the number of conjugates attached to the radiohalogen atom. R2, because a halogen atom can only form a single covalent bond.  Claim 17 of the ‘191 application teaches the limitations of instant claims 15 and 17.  Claims 18-20 teach the limitations of instant claims 18 and 20, and claim 22 because the claim 1 of the ‘191 application does not specifically require an anti-GD2 antibody.
It would have been prima facie obvious as of the effective filing date to use an immune modulating dose of the radiohalogenated compounds of claims 14-17 of the ‘191 application as the radiohalogenated compound of claim 1 of the ‘191 application for the treatment of human patients with metastatic cancers and a primary malignant tumor, in combination with the one or more immunostimulatory agents capable of stimulation specific immune cells within the tumor microenvironment.  One of skill in the art would have been motivated to do so because the ‘191 application sets forth the radiohalogenated compound of claim 14 as a specific embodiment of 
Regarding instant claim 24, it is within the purview of one of skill in the art to optimize the dose of the method of claim 3 of the ‘191 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-5, 7, 8, 10-16, 18-24 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/914,563 (reference application, see interview summary of 11-19-2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘563 application render obvious the instant claims.  
Claims 1 and 3 of the ‘563 application teaches the same limitations as the instant claims 1 and 23 with the exception that a structure for the radioactive phosphometal chelate compound has not been defined. Claims 1 and 3 meet the limitations of instant claim 22 because the claim 1 of the ‘563 application does not specifically require an anti-GD2 antibody.
 Claims 4 and 5 of the ‘563 application identify the agents capable of stimulating specific immune cells within the tumor microenvironment, required in claim 1 of ‘563, as including the anti-CTLA-4, anti-CD137, anti-CD134, anti-PD-1, anti-PD-L1, anti-KIR, anti-LAG-3 and anti-CD40 antibodies which meet the specific embodiments of instant claims 2-5.  Claims 6, 8-16  teach structures of the radioactive phosphometal chelate compound which meets the limitations of instant claim 1, wherein R1 is a chelating agent and wherein b=1.  Claim 7 of the ‘563 application teaches that the metal isotope is selected from a group consisting of 177-Lu, 90-Y, 186-Re, 188-Re, 67-Cu, 199-Au, 105-Rh, 223-Ra, 225-Ac, 211-At, 212-Pb and 227-Th, which meets the limitations of instant claim 7, section 1.  
Claims 17 and 18 of the ‘563 application teaches the limitations of instant claims 17 and 18.  Claims 19 of the ‘563 application teaches the limitations of instant claim 20 
It would have been prima facie obvious as of the effective filing date to use an immune modulating dose of the radiohalogenated compounds of claims 14-17 of the ‘563 application as the radiohalogenated compound of claim 1 of the ‘563 application for the treatment of human patients with metastatic cancers and a primary malignant tumor, in combination with the one or 
Regarding instant claim 24, it is within the purview of one of skill in the art to optimize the dose of the method of claim 3 of the ‘563 application.

All claims are rejected.
All other rejections and/or objections as set forth in the prior Office action are withdrawn in light of applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643